UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2013 (Unaudited) Principal Bonds and Notes99.5% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 19,987,845 a 20,543,747 0.13%, 4/15/17 54,366,048 a 56,251,898 0.13%, 1/15/22 50,584,222 a,b 50,234,483 0.13%, 7/15/22 22,821,031 a 22,612,424 0.13%, 1/15/23 9,443,024 a 9,238,668 0.50%, 4/15/15 7,090,081 a 7,239,639 0.63%, 7/15/21 5,956,054 a,b 6,230,127 0.63%, 2/15/43 656,100 a,b 544,922 1.75%, 1/15/28 3,706,216 a,b 4,172,098 1.88%, 7/15/15 17,639,677 a,b 18,587,810 2.00%, 1/15/26 12,118,918 a 14,041,851 2.13%, 1/15/19 27,863,782 a 31,767,972 2.13%, 2/15/40 7,579,550 a 9,060,526 2.13%, 2/15/41 10,839,569 a,b 12,974,878 2.38%, 1/15/27 4,025,284 a 4,862,104 2.50%, 1/15/29 9,661,914 a,b 11,943,410 3.63%, 4/15/28 19,991,705 a,b 27,743,948 Total Bonds and Notes (cost $310,480,003) Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,333,575) 1,333,575 c Total Investments (cost $311,813,578) % Cash and Receivables (Net) .1 % Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At October 31, 2013, the value of the fund's securities on loan was $102,615,378 and the value of the collateral held by the fund was $105,044,261, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. At October 31, 2013, net unrealized depreciation on investments was $2,429,498 of which $6,062,418 related to appreciated investment securities and $8,491,916 related to depreciated investment securities. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government 99.5 Money Market Investment .4 † Based on net assets. The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities:+ Mutual Funds 1,333,575 - - U.S. Treasury - 308,050,505 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes124.1% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables4.7% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,211,514 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,183,395 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 2,989,382 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,287,975 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,385,703 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,131,131 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 1,180,000 1,191,022 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 143,324 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 198,953 199,094 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,883,232 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 3,945,812 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,695,708 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 556,024 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,415,000 1,463,364 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,775,000 2,892,355 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,411,772 Asset-Backed Ctfs./Home Equity Loans.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 328,547 b 335,838 Citicorp Residential Mortgage Trust, Ser. 2007-2, Cl. A3 6.08 6/25/37 1,480,594 b 1,497,911 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 1,208,171 b 1,230,425 Asset-Backed Ctfs./Manufactured Housing.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,157,059 Commercial Mortgage Pass-Through Ctfs.4.5% Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.22 8/10/46 1,760,000 b,c 1,812,028 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 6,430,000 c 6,343,269 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 4,595,000 b,c 4,592,266 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. E 2.48 3/6/20 1,730,000 b,c 1,730,695 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. F 2.63 3/6/20 5,680,000 b,c 5,682,823 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. G 2.79 3/6/20 3,110,000 b,c 3,112,270 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. H 3.30 3/6/20 25,000 b,c 25,023 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 3,030,000 b,c 3,039,273 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. L 5.46 3/6/20 6,725,000 b,c 6,734,600 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C3, Cl. A4 4.72 2/15/46 6,410,000 c 7,082,028 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2009-IWST, Cl. C 7.69 12/5/27 5,455,000 b,c 6,557,955 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 2,085,000 2,162,325 Consumer Discretionary3.2% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 2,794,000 2,996,565 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 c 4,692,482 Dish DBS, Gtd. Notes 4.25 4/1/18 2,685,000 2,731,987 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 3,725,000 3,978,054 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 6,595,000 7,315,735 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 c 1,818,735 News America, Gtd. Notes 4.00 10/1/23 500,000 c 509,074 News America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,357,202 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,320,000 c 1,525,548 Staples, Sr. Unscd. Notes 2.75 1/12/18 2,770,000 2,805,932 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 473,503 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 2,715,000 2,548,068 Consumer Staples3.7% Altria Group, Gtd. Bonds 4.00 1/31/24 805,000 809,707 Altria Group, Gtd. Notes 4.75 5/5/21 1,475,000 1,591,833 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 1,395,000 1,318,016 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,511,091 c 9,566,726 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 3,190,000 3,001,672 Mondelez International, Sr. Unscd. Notes 6.88 2/1/38 3,075,000 3,769,393 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 1,715,000 c 1,750,147 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 4,670,000 c 4,835,743 Reynolds American, Gtd. Notes 4.85 9/15/23 7,135,000 7,566,168 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 2,360,000 2,369,782 WM Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 c 3,400,737 Energy4.2% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 2,485,000 2,907,564 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 5,700,000 d 5,962,263 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,589,293 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 3,015,000 2,854,683 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 3,560,000 4,009,824 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 3,450,000 c 3,743,250 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 3,475,000 3,787,750 Petrobras Global Finance, Gtd. Notes 4.38 5/20/23 2,980,000 2,783,600 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 4,000,000 4,087,092 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 1,515,000 1,504,471 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,185,000 1,213,545 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 995,000 1,048,249 Trans-Canada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 2,600,000 2,621,811 Unit, Gtd. Notes 6.63 5/15/21 2,525,000 2,651,250 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,768,951 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,018,989 Financial13.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 6,375,000 c 6,382,901 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 c 1,468,730 Ally Financial, Gtd. Notes 4.63 6/26/15 5,975,000 6,251,087 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 4,051,000 b 4,526,993 AON, Gtd. Notes 3.50 9/30/15 2,620,000 2,746,069 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 1,860,000 1,874,830 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,058,341 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 9,635,000 10,149,374 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,637,342 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 1,954,354 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,613,016 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 2,930,000 3,164,400 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,170,000 5,886,154 Citigroup, Sub. Notes 5.50 9/13/25 6,240,000 6,631,984 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,713,412 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 6,806,330 Duke Realty, Gtd. Notes 8.25 8/15/19 5,000 6,284 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 609,715 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 164,637 Genworth Holdings, Gtd. Notes 7.20 2/15/21 905,000 1,067,979 Genworth Holdings, Gtd. Notes 7.70 6/15/20 1,395,000 1,683,761 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 3,615,000 3,996,520 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,243,337 Hartford Financial Services Group, Sr. Unscd. Notes 5.13 4/15/22 645,000 722,630 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 3,762,039 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 4,754,485 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 3,285,000 3,519,056 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 3,310,000 3,316,206 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 4,125,000 4,382,458 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,379,047 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 c 1,653,499 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 785,000 871,937 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 35,000 40,707 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 3,215,000 3,624,218 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 4,183,404 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 117,941 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 c 4,819,741 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 b 3,447,600 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 2,096,140 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 234,969 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,862,923 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 b 7,000,817 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 6,685,000 c 6,775,842 WEA Finance, Gtd. Notes 7.13 4/15/18 3,490,000 c 4,186,723 Foreign/Governmental8.4% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 2,425,000 c 2,455,312 Brazil Notas do Tesouro Nacional, Sr. Notes, Ser. F BRL 10.00 1/1/17 27,500,000 12,258,651 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/23 12,100,000 5,112,982 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 530,000 c 538,612 Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 3,845,000 4,041,964 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 5,545,000 6,032,960 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 5,440,000 c,d 5,548,800 Gazprom, Sr. Unscd. Notes 4.95 7/19/22 6,045,000 c,d 6,007,219 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,800,000 c 1,856,250 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 3,070,000 3,116,050 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 4,639,504 Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 59,950,000 5,257,593 Peruvian Government, Sr. Unscd. Notes PEN 5.20 9/12/23 15,040,000 5,428,610 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 1,350,000 1,407,375 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,160,000 3,460,200 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 4,325,000 c 5,596,169 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 3,380,000 3,600,461 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,321,526 Russian Government, Sr. Unscd. Bonds 3.50 1/16/19 6,800,000 c 6,996,928 Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 173,600,000 5,377,847 Health Care.9% Biomet, Gtd. Notes 6.50 8/1/20 2,720,000 2,903,600 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 2,480,000 c 2,627,250 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 4,355,000 4,393,886 Industrial1.1% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 2,430,000 c 2,782,350 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 c 3,493,784 Waste Management, Gtd. Notes 7.00 7/15/28 2,351,000 2,943,365 Waste Management, Gtd. Notes 7.75 5/15/32 2,000,000 2,676,618 Information Technology.4% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 1,195,000 1,191,275 Xerox, Sr. Unscd. Notes 5.63 12/15/19 3,000,000 3,362,613 Materials2.7% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 4,350,000 b 4,513,125 Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 3,230,000 3,031,810 Holcim US Finance Sarl & Cie, Gtd. Notes 5.15 9/12/23 2,175,000 c 2,302,918 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 2,615,000 c 2,869,963 LYB International Finance, Gtd. Notes 4.00 7/15/23 4,320,000 4,358,470 Teck Resources, Gtd. Notes 5.40 2/1/43 3,930,000 d 3,620,945 Teck Resources, Gtd. Notes 6.25 7/15/41 2,470,000 2,453,234 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 3,186,598 Vale, Sr. Unscd. Notes 5.63 9/11/42 3,090,000 d 2,804,382 Municipal Bonds2.0% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 4,830,727 Illinois, GO (Pension Funding Series) 5.10 6/1/33 5,105,000 4,627,019 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,338,662 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 1,175,000 864,036 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 2,800,000 2,189,068 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/29 1,175,000 858,972 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,040,000 2,233,731 Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 1,780,000 1,351,803 Residential Mortgage Pass-Through Ctfs..2% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 177,825 180,843 Impac CMB Trust, Ser. 2005-8, Cl. 2M2 0.92 2/25/36 1,265,482 b 1,166,015 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 1.67 2/25/36 1,023,452 b 970,139 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 632 b 516 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 264,272 261,111 Telecommunications3.4% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 2,165,000 2,788,630 Digicel, Sr. Unscd. Notes 6.00 4/15/21 2,880,000 c 2,800,800 Intelsat Jackson Holding, Gtd. Notes 7.25 4/1/19 2,605,000 2,819,913 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,621,443 SBA Tower Trust, Mortgage Bonds 3.60 4/16/43 6,210,000 c 6,238,625 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 6,080,000 5,933,679 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 2,550,000 2,827,282 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 5,825,000 6,782,216 Virgin Media Secured Finance, Sr. Scd. Notes 5.25 1/15/21 1,065,000 1,082,237 West, Gtd. Notes 7.88 1/15/19 2,605,000 2,832,938 U.S. Government Agencies.0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 53,606 U.S. Government Agencies/Mortgage-Backed28.3% Federal Home Loan Mortgage Corp.: 4.00% 25,755,000 e,f 27,026,653 5.00%, 10/1/18 - 9/1/40 1,123,869 e 1,224,822 5.50%, 11/1/22 - 5/1/40 3,930,393 e 4,261,145 6.00%, 7/1/17 - 12/1/37 1,571,245 e 1,721,097 6.50%, 9/1/29 - 3/1/32 209,247 e 243,839 7.00%, 11/1/31 94,561 e 107,237 7.50%, 12/1/25 - 1/1/31 22,285 e 24,716 8.00%, 10/1/19 - 1/1/28 7,116 e 8,182 8.50%, 7/1/30 497 e 625 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 105,860 e 106,162 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 63,924 e 73,357 Federal National Mortgage Association: 2.50% 11,620,000 e,f 11,739,831 3.00% 42,215,000 e,f 42,313,111 3.50% 60,150,000 e,f 61,710,141 4.00% 37,450,000 e,f 39,462,938 4.50% 37,155,000 e,f 39,784,879 5.00% 29,325,000 e,f 31,895,527 4.50%, 11/1/14 721 e 765 5.00%, 5/1/18 - 9/1/40 3,559,224 e 3,873,254 5.50%, 8/1/22 - 8/1/40 10,816,956 e 11,859,728 6.00%, 1/1/19 - 1/1/38 1,447,753 e 1,585,795 6.50%, 3/1/26 - 10/1/32 70,494 e 78,733 7.00%, 9/1/14 - 7/1/32 39,676 e 44,972 7.50%, 10/1/15 - 3/1/31 11,419 e 12,455 8.00%, 12/1/25 11,021 e 12,492 Pass-Through Ctfs.,REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 32,770 e 36,115 Government National Mortgage Association I: 5.50%, 4/15/33 1,190,506 1,307,794 6.50%, 4/15/28 - 9/15/32 38,000 42,685 7.00%, 12/15/26 - 9/15/31 11,037 12,057 7.50%, 12/15/26 - 11/15/30 2,208 2,249 8.00%, 5/15/26 - 10/15/30 15,835 17,093 8.50%, 4/15/25 3,699 4,287 9.00%, 10/15/27 8,580 8,817 9.50%, 2/15/25 2,122 2,363 9.50%, 11/15/17 39,659 42,195 Government National Mortgage Association II: 4.50% 22,510,000 f 24,391,694 6.50%, 2/20/31 - 7/20/31 80,584 91,902 7.00%, 11/20/29 261 300 U.S. Government Securities39.8% U.S. Treasury Notes: 0.13%, 7/31/14 60,555,000 d 60,565,658 0.25%, 1/31/14 127,835,000 127,904,926 1.75%, 5/31/16 18,905,000 19,530,491 2.13%, 5/31/15 111,050,000 114,346,852 2.38%, 7/31/17 101,555,000 107,084,974 Utilities2.7% Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 473,000 521,847 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 70,314 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 763,226 Electricite de France, Sub. Notes 5.25 1/29/49 5,815,000 b,c 5,726,472 Enel Finance International, Gtd. Notes 6.80 9/15/37 4,650,000 c 4,822,506 Enel, Sub. Bonds 8.75 9/24/73 1,415,000 b,c 1,538,176 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,408,228 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 374,228 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 505,751 Nisource Finance, Gtd. Notes 4.45 12/1/21 3,295,000 3,423,353 Nisource Finance, Gtd. Notes 5.65 2/1/45 4,435,000 4,606,568 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,470,279 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 696,863 Total Bonds and Notes (cost $1,316,080,313) Face Amount Covered by Option Purchased.0% Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, December 2013 @ $3.15 (cost $520,422) 27,800,000 g Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 1/2/14 (cost $1,214,931) 1,215,000 h Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,055,361) 2,055,361 i Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,002,700) 6,002,700 i Total Investments (cost $1,325,873,727) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBABritish Bankers Association GOGeneral Obligation LIBORLondon Interbank Offered Rate REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit USDU.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real EUREuro MXNMexican New Peso PENPeruvian New Sol RUBRussian Ruble b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, these securities were valued at $168,044,242 or 15.6% of net assets. d Security, or portion thereof, on loan. At October 31, 2013, the value of the fund's securities on loan was $21,470,432 and the value of the collateral held by the fund was $21,946,780, consisting of cash collateral of $6,002,700 and U.S. Government and agency securities valued at $15,944,080. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At October 31, 2013, net unrealized appreciation on investments was $24,092,581 of which $30,268,277 related to appreciated investment securities and $6,175,696 related to depreciated investment securities. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 68.1 Corporate Bonds 35.8 Foreign/Governmental 8.4 Asset-Backed 5.1 Commercial Mortgage-Backed 4.5 Municipal Bonds 2.0 Short-Term/Money Market Investments .8 Residential Mortgage-Backed .2 Option Purchased .0 STATEMENT OF FINANCIAL FUTURES October 31, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2013 ($) Financial Futures Long U.S. Treasury Ultra Long Bonds 164 23,631,375 December 2013 (184,313 ) Financial Futures Short U.S. Treasury 10 Year Notes 948 (120,736,687 ) December 2013 (905,484 ) U.S. Treasury Long Bonds 71 (9,571,688 ) December 2013 (172,123 ) ) STATEMENT OF OPTIONS WRITTEN October 31, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Option: 3-Month USD LIBOR-BBA, December 2013 @ $3.45 55,600,000 a ) (premium received $520,422) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-U.S. Dollar a Non-income producing security. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS October 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Brazilian Real, Expiring: 12/3/2013 a 20,340,000 9,237,714 9,007,852 229,862 1/3/2014 a 18,000,000 8,121,827 7,915,381 206,446 Euro, Expiring 11/27/2013 b 4,160,000 5,740,758 5,648,604 92,154 Mexican New Peso, Expiring 11/27/2013 c 72,180,000 5,608,665 5,520,291 88,374 Peruvian New Sol, Expiring 11/27/2013 a 15,210,000 5,495,935 5,465,523 30,412 Russian Ruble, Expiring 11/27/2013 d 173,440,000 5,437,843 5,382,579 55,264 Counterparties: a Morgan Stanley Capital Services b Deutsche Bank c Goldman Sachs International d JP Morgan Chase Bank The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 54,883,192 - Commercial Mortgage-Backed - 48,874,555 - Corporate Bonds+ - 386,847,086 - Foreign Government - 91,055,013 - Municipal Bonds - 21,294,018 - Mutual Funds 8,058,061 - - Residential Mortgage-Backed - 2,578,624 - U.S. Government Agencies/Mortgage-Backed - 305,189,674 - U.S. Treasury - 430,647,854 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 702,512 - Options Purchased - 28,417 - Liabilities ($) Other Financial Instruments: Financial Futures++ (1,261,920 ) - - ) Options Written - (10,608 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes98.2% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables7.5% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.24 8/15/17 780,000 b 787,966 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 827,526 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 413,748 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 659,275 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,233,659 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,676,091 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,403,230 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 432,323 CarMax Auto Owner Trust, Ser. 2010-3, Cl. C 2.59 8/15/16 450,000 458,241 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 186,728 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 2,615,000 2,677,083 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. B 3.09 7/16/18 1,250,000 c 1,260,129 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. C 1.89 5/15/17 428,799 c 429,335 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 35,485 35,510 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 564,858 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 748,515 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,435,151 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,219,128 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 285,000 294,741 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 653,879 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 1,540,000 1,524,446 Asset-Backed Ctfs./Equipment.7% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 1,850,000 Asset-Backed Ctfs./Home Equity Loans1.0% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.46 12/25/33 410,684 b 419,798 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A3 6.08 6/25/37 2,141,371 b 2,166,417 Commercial Mortgage Pass-Through Ctfs.2.8% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 87,602 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.36 9/10/47 895,000 b 959,768 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. AAB 5.87 9/11/38 135,694 b 136,782 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 895,371 927,500 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 600,000 b 671,688 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 825,000 b 935,162 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.22 8/10/46 415,000 b,c 427,268 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,630,000 b,c 1,629,030 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. F 2.63 3/6/20 730,000 b,c 730,363 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. K 4.80 3/6/20 350,000 b,c 351,071 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 135,873 b 140,974 Consumer Discretionary2.6% Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 620,000 664,950 Comcast, Gtd. Notes 5.90 3/15/16 655,000 732,131 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 c 742,120 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 1,130,000 c 1,136,296 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 580,000 627,850 NBCUniversal Media, Gtd. Notes 3.65 4/30/15 700,000 732,584 Staples, Sr. Unscd. Notes 2.75 1/12/18 620,000 628,043 Time Warner Cable, Gtd. Notes 5.85 5/1/17 555,000 611,941 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 730,000 733,026 Consumer Staples2.1% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,381,817 Lorillard Tobacco, Gtd. Notes 2.30 8/21/17 940,000 950,381 Mondelez International, Sr. Unscd. Notes 6.13 2/1/18 530,000 615,926 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 c 678,733 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 c 1,736,638 Energy3.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 535,000 625,975 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 1,235,000 1,283,681 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 265,108 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 964,826 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 550,000 635,059 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 775,000 c 840,875 Petrobras Global Finance, Gtd. Notes 3.00 1/15/19 2,020,000 1,927,266 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 616,366 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 140,000 143,372 Unit, Gtd. Notes 6.63 5/15/21 560,000 588,000 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 383,115 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 450,968 Financial13.3% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 c 760,942 Ally Financial, Gtd. Notes 4.63 6/26/15 1,200,000 1,255,448 American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 596,314 American International Group, Sr. Unscd. Notes 6.40 12/15/20 925,000 1,111,348 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 236,910 AON, Gtd. Notes 3.50 9/30/15 695,000 728,442 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 430,000 433,428 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,020,000 1,085,988 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 165,564 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 1,805,000 1,901,362 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 388,071 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 555,000 599,400 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,088,146 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 76,000 80,291 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 707,835 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 611,506 ERAC USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 c 1,204,141 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 382,457 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 1,750,000 1,811,864 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 742,214 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 377,157 Genworth Holdings, Gtd. Notes 7.20 2/15/21 1,060,000 1,250,892 Genworth Holdings, Gtd. Notes 7.70 6/15/20 320,000 386,239 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 680,000 718,120 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 405,000 460,026 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 646,096 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 489,671 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 905,000 938,453 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 c 427,938 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 625,000 669,531 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 535,000 536,003 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 c 598,375 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 1,140,000 1,134,641 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 650,000 687,268 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 660,000 683,835 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 560,000 631,279 PNC Bank, Sub. Notes 6.88 4/1/18 600,000 722,298 Principal Life Global Funding II, Scd. Notes 1.00 12/11/15 1,970,000 c 1,975,226 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 742,870 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 b 1,413,009 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 1,925,000 c 1,951,159 WEA Finance, Gtd. Notes 7.13 4/15/18 460,000 c 551,832 Foreign/Governmental5.1% Banco Nacional de Desenvolvimento EconTmico e Social, Sr. Unscd. Notes 3.38 9/26/16 650,000 c 658,125 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 200,000 c 203,250 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 1,235,000 1,343,680 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 1,245,000 c,d 1,269,900 Gazprom, Sr. Unscd. Notes 4.95 7/19/22 1,350,000 c 1,341,563 Hungarian Development Bank, Sr. Unscd. Notes 6.25 10/21/20 445,000 c 458,906 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 590,000 598,850 Korea Finance, Govt. Gtd. Notes 2.25 8/7/17 1,200,000 d 1,207,680 Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 7,000,000 613,897 Peruvian Government, Sr. Unscd. Notes PEN 5.20 9/12/23 1,770,000 638,872 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,100,000 1,127,500 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 600,000 625,500 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 500,000 c 646,956 Russian Government, Sr. Unscd. Bonds 3.50 1/16/19 1,600,000 c 1,646,336 Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 20,220,000 626,383 Health Care1.0% Actavis, Sr. Unscd. Notes 3.25 10/1/22 525,000 500,729 Biomet, Gtd. Notes 6.50 8/1/20 600,000 640,500 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 555,000 c 587,953 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 835,000 842,456 Industrial.4% Waste Management, Gtd. Notes 6.38 3/11/15 725,000 777,396 Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 240,987 Information Technology.3% Hewlett-Packard, Sr. Unscd. Notes 2.13 9/13/15 405,000 412,210 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 345,000 343,925 Materials1.3% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 605,000 b 627,687 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 2.15 3/1/17 620,000 623,048 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 580,000 c 636,550 Vale Overseas, Gtd. Notes 4.38 1/11/22 650,000 639,287 Vale Overseas, Gtd. Notes 6.25 1/23/17 600,000 677,225 Municipal Bonds.3% Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 915,000 Residential Mortgage Pass-Through Ctfs..1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 176,368 179,361 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.69 12/25/34 171,237 b 169,441 Telecommunication Services2.4% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 465,000 598,944 Digicel, Sr. Unscd. Notes 6.00 4/15/21 645,000 c 627,263 SBA Tower Trust, Mortgage Bonds 3.60 4/15/43 1,280,000 c 1,285,900 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 855,000 908,022 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,795,000 1,911,208 West, Gtd. Notes 7.88 1/15/19 580,000 630,750 U.S. Government Agencies9.1% Federal Home Loan Mortgage Corp., Notes 1.25 8/1/19 6,450,000 d,e 6,245,870 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 11,625,000 d,e 11,646,925 Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 d,e 5,070,313 U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp., 6.50%, 6/1/32 573 e 633 Federal National Mortgage Association; Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 113,806 e 118,183 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 9,574 11,096 7.50%, 11/20/29 - 12/20/30 9,553 11,186 U.S. Government Securities43.4% U.S. Treasury Notes: 0.13%, 7/31/14 19,505,000 d 19,508,433 1.75%, 5/31/16 65,970,000 68,152,683 2.13%, 5/31/15 21,725,000 d 22,369,972 Utilities1.3% Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 914,994 Enel, Sub. Bonds 8.75 9/24/73 300,000 b,c 326,115 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 591,346 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 821,260 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 493,324 Total Bonds and Notes (cost $248,639,573) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Put Options 3-Month USD LIBOR-BBA, December 2013 @ $3.15 (cost $114,568) 6,120,000 Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 1/2/14 (cost $244,985) 245,000 f Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,547,170) 2,547,170 g Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,294,800) 1,294,800 g Total Investments (cost $252,841,096) % Cash and Receivables (Net) .2 % Net Assets % BBABritish Bankers Association LIBORLondon Interbank Offered Rate REITReal Estate Investment Trust REMICReal Estate Mortgage Investment Conduit USDU.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro MXNMexican New Peso PENPeruvian New Sol RUBRussian Ruble b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, these securities were valued at $27,120,288 or 10.7% of net assets. d Security, or portion thereof, on loan. At October 31, 2013 the value of the fund's securities on loan was $50,750,487 and the value of the collateral held by the fund was $52,204,843, consisting of cash collateral of $1,294,800 and U.S. Government & Agency securities valued at $50,910,043. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At October 31, 2013, net unrealized appreciation on investments was $172,943 of which $3,001,949 related to appreciated investment securities and $2,829,006 related to depreciated investment securities. At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 52.6 Corporate Bonds 28.1 Asset-Backed 9.2 Foreign/Governmental 5.1 Commercial Mortgage-Backed 2.8 Short-Term/Money Market Investments 1.6 Municipal Bonds .3 Residential Mortgage-Backed .1 Options Purchased .0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES October 31, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2013 ($) Financial Futures Long U.S. Treasury 2 Year Notes 195 42,981,656 December 2013 136,500 U.S. Treasury 5 Year Notes 22 2,677,125 December 2013 47,352 Financial Futures Short U.S. Treasury 10 Year Notes 241 (30,693,609 ) December 2013 (640,795 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN October 31, 2013 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 3-Month USD LIBOR-BBA, December 2013 @ $3.45 12,240,000 ) (premium received $114,568) BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-U.S. Dollar STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS October 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Euro, Expiring 11/27/2013a 480,000 662,395 651,762 10,633 Mexican New Peso, Expiring 11/27/2013b 8,430,000 655,044 644,722 10,322 Peruvian New Sol, Expiring 11/27/2013c 1,790,000 646,793 643,214 3,579 Russian Ruble, Expiring 11/27/2013d 20,200,000 633,328 626,892 6,436 Counterparties: a Deutsche Bank b Goldman Sachs International c Morgan Stanley Capital Services d JP Morgan Chase Bank The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 23,385,285 - Commercial Mortgage-Backed - 6,997,208 - Corporate Bonds+ - 71,239,715 - Foreign Government - 13,007,398 - Municipal Bonds - 694,888 - Mutual Funds 3,841,970 - - Residential Mortgage-Backed - 348,802 - U.S. Government Agencies/Mortgage-Backed - 23,104,206 - U.S. Treasury - 110,276,078 - Other Financial Instruments: Financial Futures++ 183,852 - - Forward Foreign Currency Exchange Contracts++ - 30,970 - Options Purchased - 6,256 - Liabilities ($) Other Financial Instruments: Financial Futures++ (640,795 ) - - ) Options Written - (2,335 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 By: /s/ James Windels James Windels Treasurer Date: December 18, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
